
	
		II
		110th CONGRESS
		1st Session
		S. 1086
		IN THE SENATE OF THE UNITED STATES
		
			April 11, 2007
			Mr. Baucus (for himself
			 and Mr. Pryor) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To provide stronger protections to parents regarding
		  their children's access to sexually explicit material over the
		  Internet.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Cyber Safety for Kids Act of
			 2007.
		2.Prohibition on
			 commercial websites containing material that is harmful to minors
			(a)In
			 generalNo person who operates a website located on the Internet
			 where such website is primarily operated for commercial purposes may knowingly,
			 and with knowledge of the character of the material, place material that is
			 harmful to minors on such website unless—
				(1)the home page, or
			 any other page or screen that is initially viewable by a visitor to such
			 website, does not include any material that is harmful to minors;
				(2)access to any
			 such material is restricted to a specific set of individuals through an age
			 verification requirement; and
				(3)the source code
			 of such website contains the content description tag assigned to such website
			 by the National Telecommunications and Information Administration.
				(b)NTIA
			 description tagNot later than 90 days after the date of
			 enactment of this Act, the National Telecommunications and Information
			 Administration shall develop a common content description tag that—
				(1)will provide
			 consumers with advance warning and information about the content of any website
			 that contains material that is harmful to minors;
				(2)will allow
			 consumers, based on such tag, to block or filter access to, and display of, any
			 website that contains material that is harmful to minors; and
				(3)is
			 technologically capable of being embedded into the source code a
			 website.
				3.Registration
			 requirements
			(a)In
			 generalAny operator of a
			 website who seeks to register such website, or who is required to re-register
			 any existing website with ICANN, shall, at a minimum and in addition to any
			 other information required by ICANN, provide to ICANN the following:
				(1)The name of such
			 operator.
				(2)The Uniform
			 Resource Locator or URL for such website.
				(3)The Internet
			 Protocol address for such website.
				(4)The content
			 description tag of such website under section 2(b).
				(b)NTIA action
			 requiredNot later than 30 days after the date of the enactment
			 of this Act, the Secretary of Commerce, acting through the National
			 Telecommunications and Information Administration, shall—
				(1)enter into any
			 memorandums of understanding, agreements, and contracts with ICANN, as may be
			 necessary to carry out the requirement under subsection (a); and
				(2)make any
			 amendments to any existing memorandums of understandings, agreements, and
			 contracts with ICANN, as may be necessary to carry out the requirement under
			 subsection (a).
				4.Enforcement
			(a)ViolationAny
			 person who violates this Act shall be subject to such civil penalties as the
			 Secretary of Commerce shall prescribe.
			(b)EnforcementThe
			 Secretary of Commerce shall have the power to enforce the provisions of this
			 Act, including—
				(1)any requirements
			 or limitations applicable to a registrant under section 3; and
				(2)the imposition
			 and collection of civil penalties under subsection (a).
				5.DefinitionsIn this Act, the following definitions shall
			 apply:
			(1)ICANNThe
			 term ICANN means the Internet Corporation for Assigned Names and
			 Numbers.
			(2)InternetThe
			 term Internet means the combination of computer facilities and
			 electromagnetic transmission media, and related equipment and software,
			 comprising the interconnected worldwide network of computer networks that
			 employ the Transmission Control Protocol/Internet Protocol or any successor
			 protocol to transmit information.
			(3)Material that
			 is harmful to minorsThe term material that is harmful to
			 minors means any communication, picture, image, graphic image file,
			 article, recording, writing, or other matter of any kind that is obscene, or
			 that a reasonable person would find—
				(A)taking the
			 material as a whole and with respect to minors, is designed to appeal to, or is
			 designed to pander to, the prurient interest;
				(B)depicts,
			 describes, or represents, in a manner patently offensive with respect to
			 minors—
					(i)an
			 actual or simulated sexual act or sexual contact;
					(ii)an
			 actual or simulated normal or perverted sexual act; or
					(iii)a
			 lewd exhibition of the genitals or post-pubescent female breast; and
					(C)taking the
			 material as a whole, lacks serious literary, artistic, political, or scientific
			 value for minors.
				(4)MinorThe
			 term minor means any person under 18 years of age.
			(5)Source
			 codeThe term source code means the combination of
			 text and other characters comprising the content, both viewable and
			 non-viewable, of a webpage, including any—
				(A)website
			 publishing language;
				(B)programming
			 language;
				(C)protocol or
			 functional content; and
				(D)successor
			 languages or protocols.
				(6)TagThe
			 term tag means a descriptive keyword or term associated with or
			 assigned to a piece of information (such as a picture, article, or video clip),
			 that—
				(A)describes such
			 information; and
				(B)enables
			 keyword-based classification and filtering of such information as required
			 under this Act.
				(7)WebsiteThe
			 term website means any collection of material placed in a computer
			 server-based file archive so that it is publicly accessible over the Internet
			 using hypertext transfer protocol, or any successor protocol.
			
